 

Exhibit 10.11

 

ALECTOR, INC.

OUTSIDE DIRECTOR COMPENSATION POLICY

Approved March 2020

Alector, Inc. (the “Company”) believes that providing cash and equity
compensation to members of its Board of Directors (the “Board,” and members of
the Board, the “Directors”) represents an effective tool to attract, retain and
reward Directors who are not employees of the Company (the “Outside
Directors”).  This Outside Director Compensation Policy (the
“Policy”) formalizes the Company’s policy regarding cash compensation and grants
of equity awards to its Outside Directors.  Unless otherwise defined herein,
capitalized terms used in this Policy will have the meaning given such term in
the Company’s 2019 Equity Incentive Plan, as amended from time to time (the
“Plan”), or if the Plan is no longer in use at the time of an equity award, the
meaning given such term or any similar term in the equity plan then in place
under which such equity award is granted.  Each Outside Director will be solely
responsible for any tax obligations incurred by such Outside Director as a
result of the equity and cash payments such Outside Director receives under this
Policy.

Subject to Section 9, this Policy will be effective as of the effective date of
the registration statement in connection with the initial public offering of the
Company’s securities (the “Registration Statement”) (such date, the “Effective
Date”).

 

1.

Cash Compensation

Annual Cash Retainer

Each Outside Director will be paid an annual cash retainer of $40,000.  There
are no per‑meeting attendance fees for attending Board meetings.  

Committee Annual Cash Retainer

As of the Effective Date, each Outside Director who serves as the chairman of
the Board, the lead Outside Director, or the chair or a member of a committee of
the Board will be eligible to earn additional annual fees (paid quarterly in
arrears on a prorated basis) as follows:

Non-Executive Chairman of the Board:$20,000

Lead Outside Director:$20,000

Chairman of Audit Committee:$15,000

Member of Audit Committee:$7,500

Chairman of Compensation Committee:$10,000

 



--------------------------------------------------------------------------------

 

 

Member of Compensation Committee:$5,000

Chairman of Nominating and Governance Committee:$8,000

Member of Nominating and Governance Committee:$4,000

For clarity, each Outside Director who serves as the chair of a committee will
receive only the annual fee as the chair of the committee and will not also
receive the additional annual fee as a member of the committee.

Payment

Each annual cash retainer under this Policy will be paid quarterly in arrears on
a prorated basis to each Outside Director who has served in the relevant
capacity at any point during the immediately preceding fiscal quarter, and such
payment shall be made no later than 30 days following the end of such
immediately preceding fiscal quarter.  For purposes of clarification, an Outside
Director who has served as an Outside Director, as a member of an applicable
committee (or chair thereof) during only a portion of the relevant Company
fiscal quarter will receive a pro-rated payment of the quarterly payment of the
applicable annual cash retainer(s), calculated based on the number of days
during such fiscal quarter such Outside Director has served in the relevant
capacities. For purposes of clarification, an Outside Director who has served as
an Outside Director, as a member of an applicable committee (or chair thereof),
as applicable, from the Effective Date through the end of the fiscal quarter
containing the Effective Date (the “Initial Period”) will receive a prorated
payment of the quarterly payment of the applicable annual cash retainer(s),
calculated based on the number of days during the Initial Period that such
Outside Director has served in the relevant capacities.

 

2.

Equity Compensation

Outside Directors will be eligible to receive all types of Awards (except
Incentive Stock Options) under the Plan (or the applicable equity plan in place
at the time of grant), including discretionary Awards not covered under this
Policy.  All grants of Awards to Outside Directors pursuant to Section 2 of this
Policy will be automatic and nondiscretionary, except as otherwise provided
herein, and will be made in accordance with the following provisions:

(a)No Discretion.  No person will have any discretion to select which Outside
Directors will be granted any Awards under this Policy or to determine the
number of Shares to be covered by such Awards.

(b)Initial Options.  Subject to Section 11 of the Plan, each individual who
first becomes an Outside Director following the Effective Date will be granted a
nonstatutory stock option (an “Initial Option”) having a grant date fair value
of approximately $550,000. The number of options will be determined by dividing
the dollar value of the grant by the Black Scholes value of a share (with the
shares covered by the award rounded down to the nearest whole share. The Initial
Option will be made on the first trading date on or after the date on which such
individual first becomes an Outside Director, whether through election by the
stockholders of the Company or appointment by the Board to fill a vacancy. If an
individual was a member of the Board and also an employee, becoming an Outside
Director due to termination of employment will not entitle

2

 

--------------------------------------------------------------------------------

 

 

the Outside Director to an Initial Option.  Each Initial Option will vest as to
1/4th of the Shares subject to the Initial Option on the one-year anniversary of
the date the applicable Outside Director’s service as an Outside Director
commenced and as to 1/48th of the Shares subject to the Initial Option each
month thereafter, in each case subject to the Outside Director continuing to be
a Service Provider through the applicable vesting date. Each Initial Option will
become fully vested and exercisable immediately prior to a Change in Control,
subject to the Outside Director continuing to be a Service Provider at the time
of the Change in Control.

(c)Annual Option. Subject to Section 11 of the Plan, on the date of each annual
meeting of the Company’s stockholders following the Effective Date (each, an
“Annual Meeting”), each Outside Director who, as of such annual meeting date,
has served on the board as a director for at least the preceding six months,
will be automatically granted a nonstatutory stock option (an “Annual Option”)
having a grant date fair value of approximately $350,000. The number of options
will be determined by dividing the dollar value of the grant by the Black
Scholes value of a share (with the shares covered by the award rounded down to
the nearest whole share). Each Annual Option will vest on as to 1/12th of the
Shares subject to the Annual Option each month after the date the Annual Option
is granted, provided that the Annual Option will vest in full on the earlier of
(i) the 12-month anniversary of the date of grant, or (ii) the date of the next
regularly scheduled Annual Meeting, in each case subject to the Outside Director
continuing to be a Service Provider through the applicable vesting date. Each
Annual Option will become fully vested and exercisable immediately prior to a
Change in Control, subject to the Outside Director continuing to be a Service
Provider.

(d)Additional Terms of Initial Options and Annual Options.  The terms and
conditions of each Initial Option and Annual Option will be as follows:

(i)The term of each Initial Option and Annual Option will be ten years, subject
to earlier termination as provided in the Plan.

(ii)Each Initial Option and Annual Option will have an exercise price per Share
equal to 100% of the Fair Market Value per Share on the grant date.

(e)Value.  For purposes of this Policy, “Value” means the grant date fair value
(determined in accordance with U.S. generally accepted accounting principles),
or such other methodology the Board may determine prior to the grant of the
Initial Option or Annual Option becoming effective, as applicable.

 

3.

Change in Control

In the event of a Change in Control, each Outside Director will fully vest in
his or her outstanding Company equity awards, including any Initial Option or
Annual Option, provided that the Outside Director continues to be an Outside
Director through such date.

 

4.

Annual Compensation Limit

No Outside Director may be paid, issued or granted, in any fiscal year, cash
compensation and Awards with an aggregate value greater than $750,000, increased
to $1,000,000 in the fiscal year of his or her initial service as an Outside
Director (with the value of each Award based on its

3

 

--------------------------------------------------------------------------------

 

 

Grant Value for purposes of the limitation under this Section 4).  Any cash
compensation paid or Awards granted to an individual for his or her services as
an Employee, or for his or her services as a Consultant (other than as an
Outside Director), will not count for purposes of the limitation under this
Section 4.

 

5.

Travel Expenses

Each Outside Director’s reasonable, customary and documented travel expenses to
Board meetings will be reimbursed by the Company.

 

6.

Additional Provisions

All provisions of the Plan not inconsistent with this Policy will apply to
Awards granted to Outside Directors.

 

7.

Adjustments

In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares occurs, the Administrator, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under this Policy, will adjust the number of Shares issuable pursuant to Awards
granted under this Policy.

 

8.

Section 409A

In no event will cash compensation or expense reimbursement payments under this
Policy be paid after the later of (i) the 15th day of the 3rd month following
the end of the Company’s fiscal year in which the compensation is earned or
expenses are incurred, as applicable, or (ii) the 15th day of the 3rd month
following the end of the calendar year in which the compensation is earned or
expenses are incurred, as applicable, in compliance with the “short-term
deferral” exception under Section 409A of the Internal Revenue Code of 1986, as
amended, and the final regulations and guidance thereunder, as may be amended
from time to time (together, “Section 409A”).  It is the intent of this Policy
that this Policy and all payments hereunder be exempt from or otherwise comply
with the requirements of Section 409A so that none of the compensation to be
provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be so exempt or comply.  In no event will the Company reimburse an Outside
Director for any taxes imposed or other costs incurred as a result of
Section 409A.

 

9.

Revisions

The Board may amend, alter, suspend or terminate this Policy at any time and for
any reason.  No amendment, alteration, suspension or termination of this Policy
will materially impair the rights of an Outside Director with respect to
compensation that already has been paid or awarded, unless otherwise mutually
agreed between the Outside Director and the Company.  Termination of this Policy
will not affect the Board’s or the Compensation Committee’s ability to

4

 

--------------------------------------------------------------------------------

 

 

exercise the powers granted to it under the Plan with respect to Awards granted
under the Plan pursuant to this Policy prior to the date of such termination.  

5

 